Case 3:20-cv-01075-MMA-AGS Document 12 Filed 08/12/20 PageID.272 Page 1 of 1




 1
 2
                           UNITED STATES DISTRICT COURT
 3
                        SOUTHERN DISTRICT OF CALIFORNIA
 4
 5
 6 CITIZENS INSURANCE COMPANY OF Case No: 3:20-CV-01075-MMA-AGS
   AMERICA,
 7
                                 ORDER GRANTING JOINT
 8               Plaintiff,      MOTION
 9
                 v.                                 [Doc. No. 11]
10
11 CHIEF DIGITAL ADVISORS; CATHY
   PARKES d/b/a LEVEL UP RN; and
12
   ASSESSMENT TECHNOLOGIES
13 INSTITUTE L.L.C.,
14
                  Defendants.
15
16
           Plaintiff and Defendant Assessment Technologies Institute, L.L.C. (“ATI”)
17
     filed a joint motion for ATI to be bound by the final judgment rendered in Buss v.
18
     Superior Court (1997) 16 Cal. 4th 35 in exchange for Plaintiff’s dismissal of ATI
19
     with prejudice from this action. The Court, having reviewed the motion and finding
20
     good cause therein, GRANTS the motion. The above entitled action shall be and
21
     hereby is dismissed as against ATI only and no other Defendant, with prejudice.
22
     Plaintiff and ATI shall each bear their own costs and attorneys’ fees incurred in this
23
     action.
24
25
     Dated: August 12, 2020
26
27
28
      ___________________________________________________________________

                                                1
